374 F.2d 618
James Zell TUGGLE, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24044.
United States Court of Appeals Fifth Circuit.
March 23, 1967.

James Zell Tuggle, pro se.
Lonny F. Zwiener, Asst. Atty. Gen. of Texas, Crawford C. Martin, Atty Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst., R. L. (Bob) Lattimore, Robert E. Owen, Asst. Attys. Gen., Austin, Tex., for appellee.
Before BROWN, MOORE,* and BELL, Circuit Judges.
PER CURIAM.


1
The Appellant's petition for writ of habeas corpus asserted two grounds. The first was involuntariness of a confession because Tuggle was required by police officers to give a statement before being allowed to contact counsel or friends. The second was the involuntariness of his subsequent plea of guilty entered by him upon his retained counsel's advice out of apprehension that he might get the death penalty.


2
As the papers liberally construed do not adequately assert that the guilty plea was induced by the confession alleged to have been coerced, Carpenter v. Wainwright, 5 Cir., 1967, 372 F.2d 940 [Feb. 2, 1967]; Murphy v. Wainwright, 5 Cir., 1967, 372 F.2d 942 [Feb. 2, 1967], the guilty plea eliminates the question as to the voluntariness of the confession. Busby v. Holman, 5 Cir., 1966, 356 F.2d 75. That decision likewise disposes of the second question. Law v. Beto, 5 Cir., 1966, 370 F.2d 369 [Dec. 15, 1966]; White v. Beto, 5 Cir., 1966, 367 F.2d 557 [Oct. 25, 1966].


3
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation